Mr. Presiding Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Landlord and tenant, § 310*—when reletting of premises on vacation not required. Where a sublessee vacates the premises and abandons his lease, the sublessor is not required to relet the premises to another person procured by the tenant, where such other person desires to use the premises for a different purpose from that to which the sublease restricted the use of the premises. 2. Landlord and tenant, § 310*—when tender of new tenant by tenant abandoning sublease not a defense to action for rent. The fact that a sublessee vacating the premises and abandoning his lease tenders a new tenant is no defense .to an action for rent, where the business which the new tenant desires to conduct is not permitted by the terms of the lease. 3. Landlord and tenant, § 81*—who bound by restrictive covenants. A covenant in a lease restricting the use of the premises for certain specified purposes, is binding upon the lessees and subtenants.